Downer, J.
The justice of the peace dismissed the suit because the complaint was not sworn to, and did not show the plaintiff in the possession of the premises therein described; but he rendered no judgment for costs against 'the plaintiff. The plaintiff appealed to the circuit court, and that court dis*50missed the appeal, for the reason, that the judgment of the justice was not a final judgment.
The justice clearly erred in dismissing the action. It is contended that the dismissal is not a final judgment, within the meaning of sec. 204, ch. 120, R. S. The dismissal of the suit was the same in legal effect as a nonsuit; and the words “final judgment ” in the statute mean the final determination of the rights of the parties in the action. Judgment of nonsuit or dismissal, which did not award costs, has been held a final judgment from which a writ of error would lie. Lovell v. Evertson, 11 Johns., 53; Lawler v. Fitzpatrick, 3 Wis., 573.
We hold the judgment of the justice final within the meaning of section 204 above cited. The circuit court erred in dismissing the appeal.
By the Court. — The judgment of the circuit court is reversed, with costs, and the cause remanded for farther proceedings.